Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                No. 17-BG-767

                    IN RE SETH ADAM ROBBINS, RESPONDENT.

                              A Member of the Bar
                  of the District of Columbia Court of Appeals
                         (Bar Registration No. 471812)

                         On Report and Recommendation
                   of the Board on Professional Responsibility
                         (Board Docket No. 15-BD-118)
                                 (BDN-431-13)

(Argued May 17, 2018                                  Decided August 30, 2018)

      Arthur D. Burger for respondent.

      Hamilton P. Fox, III, Disciplinary Counsel, with whom Julia L. Porter,
Senior Assistant Disciplinary Counsel, was on the brief, for the Office of
Disciplinary Counsel.

      Before FISHER, BECKWITH, and MCLEESE, Associate Judges.

      PER CURIAM:      The Board on Professional Responsibility (the Board)

recommends that respondent Seth Adam Robbins be suspended for sixty days from

the practice of law and, prior to reinstatement, complete four hours of ethics-

related Continuing Legal Education (CLE) because of clear and convincing

evidence that Mr. Robbins failed to keep a client reasonably informed about the
                                        2

status of a matter, represented the client despite the likelihood that such

representation would be adversely affected by Mr. Robbins’s representation of

another client, and represented the client where Mr. Robbins’s professional

judgment might reasonably have been affected by his interest in a business related

to the underlying matter. D.C. R. Prof. Conduct 1.4 (a), 1.7 (b)(2), 1.7 (b)(4). We

hold that the record supports the Board’s conclusions and accept the Board’s

recommendation.


                                         I.


      Mr. Robbins was admitted to the District of Columbia Bar in May 2001 and

has no record of professional discipline. At the time of the alleged misconduct, he

was a partner at a law firm and responsible for one of the firm’s clients, Persaud

Companies, Inc. (Persaud), a government contractor and construction company

founded and owned by its CEO Andy Persaud. This case arose when Mr. Robbins

invited his friend and client, Gary Day, to serve as an indemnitor for Persaud’s

surety bonds on future projects. The evidence presented to the Hearing Committee

was as follows.


      Hudson Insurance Company had previously served as surety on Persaud’s

government contracts, issuing payment and performance bonds. In 2011, Persaud

asked Hudson to furnish bonds on future construction projects, but Persaud was
                                        3

unable to produce certified audited financial statements. Hudson thus agreed to

remain as surety on future projects but on two conditions. First, Hudson wanted

Persaud to engage an escrow agent to receive and disburse funds from the

government agencies with which it contracted. Hudson suggested Chesapeake

Escrow Services, which Mr. Robbins had formed with his sister earlier that year.

Chesapeake agreed and Mr. Robbins formally disclosed his conflict of interest to

gain consent for his representation.


      Second, Hudson wanted Persaud to add a third indemnitor. In the past,

Persaud and Andy Persaud had served as indemnitors for Hudson. Mr. Robbins

knew Gary Day through the work Mr. Robbins’s firm had done for Mr. Day’s

family and the work Mr. Robbins had done for Mr. Day, and Mr. Robbins and Mr.

Day had since become friends. Mr. Robbins approached Mr. Day about this

opportunity and explained that the requirement of an additional indemnitor was the

result of Andy Persaud’s need to rearrange funds, but assured Mr. Day that Persaud

and Andy Persaud had sufficient assets to protect Mr. Day in the event that Hudson

paid a claim and sought indemnification. Mr. Day testified that he was not aware

of Mr. Robbins’s interest in Chesapeake, whereas Mr. Robbins testified that Mr.

Day was aware because Mr. Day had seen the escrow agreements.


      According to his testimony, Mr. Day understood that Mr. Robbins would
                                         4

represent Mr. Day’s interests in negotiating the terms of the indemnification

agreement. Specifically, Mr. Day expected Mr. Robbins to ensure that the

agreement included a provision that if Persaud failed to perform on a contract and

Hudson had to pay out its bonds, Hudson would look to Persaud and Andy Persaud

before turning to Mr. Day. In addition, Mr. Day requested a provision that would

require his explicit approval before he indemnified future contracts, as well as a

provision that both he and Mr. Robbins would be notified of any future

indemnifications. Mr. Robbins successfully negotiated the second two terms with

Hudson, but did not obtain the provision in the agreement that would ensure that

Hudson looked to Persaud and Andy Persaud before turning to Mr. Day. 1 Mr. Day

explained that, based on reassurances from Mr. Robbins, he signed the indemnity

agreement without reading or understanding it, and did so again with each revised

copy Mr. Robbins sent him. Mr. Day did not feel the need to read the documents

carefully because he trusted Mr. Robbins and “didn’t know enough about this

stuff.” Throughout this time, Mr. Day believed Mr. Robbins was his lawyer,

despite never receiving an invoice for Mr. Robbins’s services.


      Over time, Mr. Robbins learned that Persaud may be having financial

      1
          Although the final indemnification agreement did not contain this
provision, Mr. Robbins memorialized the provision in an email to Gary Day
following negotiations.
                                           5

problems. In February 2012 Chesapeake loaned Persaud close to $1 million from

its escrow account but did not receive immediate repayment. Later that year,

Persaud fell behind on its performance on one of the contracts on which Mr. Day

was an indemnitor, became subject to a federal criminal investigation, and stopped

escrowing funds with Chesapeake as required by its agreement with Hudson. Mr.

Robbins did not convey any of this information to Mr. Day. In July 2012 a lawyer

for Hudson named Richard Pledger sent Mr. Day a demand letter because Persaud

was failing to pay its bills on certain projects, resulting in claims against the surety

bonds for $1,215,242. Mr. Day emailed Mr. Robbins the letter. Mr. Robbins

replied, “It’s all good . . . . I am working out with Hudson. You do not need to be

concerned,” and Mr. Day wrote back, “Yeah, figured. Thanks for the update.” The

two also spoke over the phone.


      Over the next few months, Mr. Robbins continued to communicate with

Richard Pledger about the claims against the surety bonds. In September, Mr.

Pledger sent Mr. Robbins a draft complaint that named Mr. Day as one of the

defendants, but did not send the draft to any of the indemnitors. Mr. Robbins

informed Mr. Pledger that he had no objection to Mr. Pledger contacting Andy

Persaud directly, but as to Mr. Day, Mr. Robbins told Mr. Pledger that he was

going to communicate with Mr. Day and keep him apprised. Days later, in an

email copied to Mr. Persaud but not Mr. Day, Mr. Robbins informed Mr. Pledger
                                         6

that “[m]oving forward, to the extent Hudson does in fact file suit against Persaud

and Gary Day, please be aware that I will no longer be engaged in the discussions

between Persaud and Hudson—because of a conflict of interest.” Mr. Pledger

understood the conflict Mr. Robbins mentioned to mean a conflict between Mr.

Robbins’s two clients, Mr. Day and Andy Persaud, though Mr. Robbins testified

that he was referring to a conflict relating to his interest in Chesapeake. Mr.

Pledger followed up with an email confirming, among other things, Mr. Robbins’s

permission that Mr. Pledger could communicate directly with Andy Persaud. Mr.

Robbins did not provide Mr. Day with a copy of the draft complaint nor inform

him of the draft’s existence.


      In January 2013, Mr. Pledger, on behalf of Hudson, filed suit against

Persaud, Andy Persaud, and Mr. Day, and sent a letter to the parties informing

them that he was delaying service in hopes of working out a resolution. The letter

referred to Mr. Robbins as their “former counsel.” Mr. Pledger sent the letter to

Mr. Day directly because of Mr. Robbins’s statement that he would not be

involved after a suit was filed because of a conflict of interest. Days later, Mr.

Robbins texted Mr. Day to say “[t]he Persaud crap is not good . . . . I think you are

going to need to hire an atty to deal with the surety.” Mr. Day said he understood

this to mean that he needed to hire an attorney who specialized in surety bond

litigation, not that Mr. Robbins had never represented Mr. Day in any capacity
                                           7

with regard to the indemnity agreement. Mr. Day ultimately hired an attorney and

paid $1.7 million to resolve the litigation.


      Disciplinary Counsel filed a petition and specification of charges against Mr.

Robbins in December 2015 and a hearing was held before the Hearing Committee.

The Hearing Committee concluded that Mr. Robbins had entered into an attorney-

client relationship with Mr. Day and that he violated D.C. R. Prof. Conduct 1.7

(b)(2) (because his representation of Mr. Day had likely been adversely affected by

his representation of Persaud), Rule 1.7 (b)(4) (because his professional judgment

on behalf of Mr. Day was adversely affected by his own interest in Chesapeake),

and Rule 1.4 (a) (because during the representation of Mr. Day, he failed to keep

Mr. Day reasonably informed about developments in the matter). The Committee

recommended a sixty-day suspension and a four-hour CLE requirement for

reinstatement.


      After Disciplinary Counsel filed its specification of charges, Virginia Bar

Counsel filed identical charges against Mr. Robbins in Virginia, where Mr.

Robbins was also a member of the bar. The parties in Virginia submitted the

record created in the proceedings before the D.C. Hearing Committee, including

the Hearing Committee’s final report and recommendation, to a three-judge panel

in Virginia—the final arbiter of disciplinary proceedings in that jurisdiction.
                                        8

Without hearing any live testimony, the Virginia court dismissed the case with

prejudice upon determining that the evidence of an attorney-client relationship

between Mr. Robbins and Mr. Day fell short of clear and convincing evidence,

“but barely so.” The D.C. Board on Professional Responsibility declined to give

the Virginia determination preclusive effect and adopted the Hearing Committee’s

conclusions and recommended sanction.


                                         II.


      Mr. Robbins takes exception to the finding of an attorney-client relationship

between him and Mr. Day, the findings of professional misconduct, the Board’s

decision not to adopt Virginia’s recommended sanction, and, in the event we agree

with the Board’s findings, the recommended disciplinary sanction.


                      A.     Attorney-Client Relationship


      At the outset, Mr. Robbins argues that the Board erred by finding an

attorney-client relationship between Mr. Robbins and Mr. Day.        Mr. Robbins

argues that the Board erred in concluding that such a relationship existed by

ignoring important exculpatory evidence and unfairly construing some of the

evidence to the disadvantage of Mr. Robbins. When reviewing a disciplinary

proceeding, we “accept the findings of fact made by the Board unless they are

unsupported by substantial evidence of record.” D.C. Bar R. XI § 9 (h)(1). E.g.,
                                          9

In re Fay, 111 A.3d 1025, 1029 (D.C. 2015) (per curiam) (applying this standard to

the review of a finding that an attorney-client relationship existed); In re Bernstein,

707 A.2d 371, 375 (D.C. 1998) (same); In re Roundtree, 467 A.2d 143, 146 nn.8–9

(D.C. 1983) (per curiam) (same). 2


      Whether     an   attorney-client   relationship   existed    depends    on   the

circumstances of each case. See, e.g., In re Bernstein, 707 A.2d at 375; In re

Lieber, 442 A.2d 153, 156 (D.C. 1982). “[N]either a written agreement nor the

payment of fees is necessary to create an attorney-client relationship. In re Lieber,
442 A.2d at 156. All that is needed “is that the parties[,] explicitly or by their

conduct, manifest an intention to create” the relationship. In re Dickens, 174 A.3d
283, 296 (D.C. 2017) (quoting In re Ryan, 670 A.2d 375, 379 (D.C. 1996) (internal

      2
         Mr. Robbins argues that the finding of an attorney-client relationship is an
“ultimate fact” that should be reviewed de novo, and that “the different factual
circumstances in this case from the facts in any of the D.C. cases” further compel
de novo review. Yet inherent in the Hearing Committee’s role as factfinder—
including on the question whether there existed an attorney-client relationship—are
determinations of credibility as to each testifying witness, which we accord
deference. See, e.g., In re Bradley, 70 A.3d 1189, 1193 (D.C. 2013); In re Temple,
629 A.2d 1203, 1208–09 (D.C. 1993); In re Roundtree, 467 A.2d at 146 n.9.
Respondent does not explain how de novo review would allow this court to
supplant the Hearing Committee’s credibility determinations or why, simply
because the attorney-client relationship is an important fact, this court is better
equipped to make findings ordinarily designated to the initial factfinder.
Moreover, that the facts may differ from case to case is not a sufficient reason, on
its own, to abandon our longstanding substantial evidence standard for reviewing
this issue.
                                        10

quotation marks omitted)). Although the client’s perception of the relationship is

relevant, it is not dispositive. See In re Dickens, 174 A.3d at 297; In re Fay, 111
A.3d at 1030.


      The Hearing Committee credited Mr. Day’s testimony about his

understanding of his relationship with Mr. Robbins based on Mr. Day’s credible

demeanor and other facts in the record supporting the conclusion that Mr. Day’s

belief was reasonable.    For instance, the Hearing Committee found that Mr.

Robbins had a history of representing Mr. Day in other business deals. After

presenting the opportunity to sign on as an indemnitor to Mr. Day, Mr. Robbins

negotiated part of the indemnification agreement on Mr. Day’s behalf and

memorialized it before sending Mr. Day a copy for his review. Mr. Day only

signed the agreement upon confirming with Mr. Robbins that he should do so.

When Mr. Pledger sent a demand letter on behalf of Hudson to Mr. Day, Mr. Day

contacted Mr. Robbins and took no action upon Mr. Robbins’s assurances that Mr.

Day need not worry. Richard Pledger’s perspective on these matters was likewise

central to the Hearing Committee’s conclusion. When Mr. Pledger asked Mr.

Robbins whether he (Mr. Pledger) could communicate directly with Mr. Day, Mr.

Robbins said no, but allowed Mr. Pledger to reach out to Andy Persaud. Mr.

Robbins also informed Mr. Pledger that a conflict of interest would prevent him

from representing Mr. Day if Hudson were to file a lawsuit.
                                        11

      As the Board and Hearing Committee recognized, not all facts supported the

existence of an attorney-client relationship. Among other examples, Mr. Day did

not explicitly ask Mr. Robbins to represent him, no formal document established

an attorney-client relationship, Mr. Day did not pay Mr. Robbins for his services in

this matter, he knew that Mr. Robbins was representing Persaud, and Mr. Robbins

testified credibly that he did not believe he was doing legal work for Mr. Day. Mr.

Robbins contends that the Hearing Committee failed to acknowledge eleven

additional exculpatory facts, as did the Board in its review of the Committee’s

findings. But the Hearing Committee is not required to enumerate every fact that

has possible relevance to an issue in its report. See, e.g., Sturgis v. District of

Columbia Dep’t of Emp’t Servs., 629 A.2d 547, 554 (D.C. 1993). Its job is to

ensure that each finding is supported by clear and convincing evidence,3 and on

review, this court will uphold those findings, as we do here, where there is

substantial evidence to support them—even where evidence may support a

contrary view as well. See In re Szymkowicz, 124 A.3d 1078, 1084 (D.C. 2015)

(per curiam); see also In re Nace, 98 A.3d 967, 974 (D.C. 2014) (per curiam). 4


      3
         See, e.g., In re Slattery, 767 A.2d 203, 208 (D.C. 2001) (“The burden of
proving the charges rests with Bar Counsel and factual findings must be supported
by clear and convincing evidence.”).
      4
           Mr. Robbins additionally urges us to “adopt and apply” a standard
articulated in a provision of the Restatement (Third) of the Law Governing
                                                               (continued…)
                                        12

Furthermore, although Mr. Day did not pay Mr. Robbins for this specific

transaction, Mr. Robbins had never had a written fee arrangement with Mr. Day,

despite having formally represented him in other matters. Mr. Day also testified

that in this matter, he and Mr. Robbins had discussed payment, but Mr. Robbins

had indicated that he would be compensated based on his other roles in the

transaction.


      Because substantial evidence supports the finding that Mr. Robbins entered

into an attorney-client relationship with Mr. Day, Mr. Robbins was obliged to

exercise all ethical duties arising out of that relationship. Although Mr. Robbins

filed an exception to the Board’s findings of professional misconduct, he does not

meaningfully challenge these findings on appeal. We conclude that substantial

evidence supports each violation.


      Rule 1.4 (a) provides that “[a] lawyer shall keep a client reasonably

informed about the status of a matter and promptly comply with reasonable

(…continued)
Lawyers § 14 and similarly in Comment 9 to D.C. R. Prof. Conduct 1.6, which
states that “most of the duties flowing from the client-lawyer relationship attach
only after the client has requested the lawyer to render legal services and the
lawyer has agreed to do so.” We do not read this provision or the language in the
Restatement as requiring more than the standard already articulated. As stated
above, the client’s request and attorney’s acceptance need not be explicitly made,
but may be inferred from context if substantial evidence supports a finding of such
a relationship.
                                          13

requests for information.” Accordingly, a lawyer must initiate communication

where necessary and fulfill his client’s reasonable expectations for information.

See In re Hallmark, 831 A.2d 366 (D.C. 2003); In re Schoeneman, 777 A.2d 259,

264 (D.C. 2001). The evidence showed that Mr. Robbins failed to apprise Mr. Day

of developments involving Persaud’s financial and performance problems that may

have allowed Mr. Day to make informed decisions to protect his interests. That is,

Mr. Robbins did not inform Mr. Day that Persaud had fallen behind performing on

a contract on which Mr. Day was an indemnitor, that Persaud at some point

stopped escrowing funds that its agreement required, that Chesapeake advanced

funds to Persaud to meet payroll, or that Mr. Robbins had been sent a draft

complaint that named Mr. Day as a defendant.


      Rule 1.7 (b)(2) provides that “a lawyer shall not represent a client with

respect to a matter if . . . [s]uch representation will be or is likely to be adversely

affected by representation of another client.” 5     Mr. Robbins represented both

      5
         Both Rule 1.7 (b)(2) and 1.7 (b)(4) are qualified by conditions described in
Rule 1.7 (c), which provides that a lawyer may nevertheless represent a client in a
scenario covered by Rule 1.7 (b) if “each potentially affected client provides
informed consent to such representation after full disclosure of the existence and
nature of the possible conflict and the possible adverse consequences of such
representation” and “the lawyer reasonably believes that the lawyer will be able to
provide competent and diligent representation to each affected client.” As the
Hearing Committee found, Mr. Robbins did not obtain Mr. Day’s informed
consent.
                                          14

Persaud and Mr. Day in the same matter, and at the outset knew that Persaud’s

failure to perform could negatively affect Mr. Day. Rather than withdraw from

representation when Mr. Robbins learned that Persaud was having financial and

performance problems, Mr. Robbins failed to take action or communicate with Mr.

Day.


       Finally, Rule 1.7 (b)(4) provides that “a lawyer shall not represent a client

with respect to a matter if . . . [t]he lawyer’s professional judgment on behalf of the

client will be or reasonably may be adversely affected by the lawyer’s

responsibilities to or interests in a third party or the lawyer’s own financial,

business, property, or personal interests.”6 Mr. Robbins founded Chesapeake and

had a financial and business interest in Chesapeake, meaning that he benefited

financially each time Chesapeake was paid a fee to escrow funds. It was therefore

in Mr. Robbins’s interest to keep Mr. Day on as an indemnitor on Persaud’s

contracts, and he had an incentive not to inform Mr. Day of any problems Persaud

began to experience.


       In sum, substantial evidence from the record supports the Hearing

Committee’s finding of each violation.



       6
           See supra note 5.
                                         15

                       B.    Effect of the Virginia Decision


      Mr. Robbins argues that the Hearing Committee’s findings aside, the Board

was obligated by principles of collateral estoppel to defer to the Virginia court’s

final adjudication that Mr. Robbins had not entered into an attorney-client

relationship with Mr. Day.


      The doctrine of collateral estoppel renders conclusive an issue of fact or law

essential to a determination where there has been a final judgment on the merits

that has been actually litigated by the same parties or their privies. E.g., In re

Wilde, 68 A.3d 749, 759 (D.C. 2013). Whether these requirements are met is a

legal issue that we review de novo. Modiri v. 1342 Rest. Grp., Inc., 904 A.2d 391,

394 (D.C. 2006). Missing here is privity between Disciplinary Counsel and its

Virginia counterpart. Privies are sometimes described as “those who control an

action although not parties to it; those whose interests are represented by a party to

an action; and successors in interest.” Carr v. Rose, 701 A.2d 1065, 1075 (D.C.

1997) (quoting Smith v. Jenkins, 562 A.2d 610, 615 (D.C. 1989)). Mr. Robbins

argues that Disciplinary Counsel was effectively in privity with Virginia’s Bar

Counsel because the two are members of the National Organization of Bar Counsel

and share a common goal of disciplining attorneys who violate rules central to the

conduct of the profession. But as highlighted by Disciplinary Counsel, there is no
                                         16

evidence that Disciplinary Counsel participated in the Virginia proceedings or

coordinated with Virginia’s Bar Counsel to present consistent arguments. This is

especially significant where no live witnesses testified in the Virginia proceedings;

the Virginia court merely considered the cold record of the proceedings before the

Hearing Committee in D.C.


      Moreover, the doctrine of collateral estoppel arose because “the public

interest in judicial economy and in ending repetitious litigation dictates that it

would be unjust to permit one who has had his day in court to reopen identical

issues by merely switching adversaries.” Jackson v. District of Columbia, 412
A.2d 948, 953 (D.C. 1980) (internal quotation marks omitted). This rationale

applies with less force where there has already been a full hearing on the merits in

our jurisdiction, and all that awaits is a final decision based on that record. See In

re Perrin, 663 A.2d 517, 523 (D.C. 1995) (holding that “where the Hearing

Committee had already held an evidentiary hearing” before the attorney was

disbarred elsewhere, “it simply makes no sense to disregard the Committee’s

findings and the Board’s recommendation in favor of the other jurisdiction’s

sanction”); In re Cerroni, 683 A.2d 150, 151 (D.C. 1996) (per curiam) (agreeing

with the Board that we were not required to enter reciprocal discipline where our

Hearing Committee had held a hearing before the subject attorney was suspended

elsewhere). The Virginia court based its decision on the identical record made
                                          17

before the Hearing Committee, albeit without the benefit of live testimony. Cf. In

re Zilberberg, 612 A.2d 832, 835 (D.C. 1992) (holding that a record must be

augmented, ordinarily by a de novo hearing before the Hearing Committee, where

an existing record from an original disciplining jurisdiction is insufficient for

establishing a greater sanction is warranted); see also Doe v. Georgetown Ctr. (II),

Inc., 708 A.2d 255, 256–57 (D.C. 1998) (affording deference to the adjudicator

who has the opportunity to observe witnesses and consider evidence “in the

context of a living trial rather than upon a cold record” (quoting Hughes v. Pender,

391 A.2d 259, 263 (D.C. 1978))). In reaching its final decision, the Virginia court

concluded simply that local Bar Counsel had not proven by clear and convincing

evidence that an attorney-client relationship existed, but offered no analysis to

support its conclusion.     Rather, the court stated only that it found “that the

evidence falls short, but barely so.”


      For these reasons—Disciplinary Counsel’s lack of participation in the

Virginia proceeding, the Virginia Court’s reliance on an inferior record, and the

Hearing Committee’s full hearing on the violations before Virginia’s decision—the

Virginia decision is not entitled to preclusive effect.7



      7
         Mr. Robbins further argues that the Board should have given deference to
the Virginia decision pursuant to principles of full faith and credit and comity. Our
                                                                        (continued…)
                                        18

                                  C.    Sanction


      Having concluded that the Board’s findings are supported by substantial

evidence and that we are not bound to apply Virginia’s decision, we turn to the

question of the appropriate sanction. We adopt the Board’s recommended sanction

“unless to do so would foster a tendency toward inconsistent dispositions for

comparable conduct or would otherwise be unwarranted.” D.C. Bar R. XI, § 9

(h)(1); see also In re Cleaver-Bascombe, 986 A.2d 1191, 1194 (D.C. 2010) (per

curiam) (applying the same standard). We also consider a number of factors,

including the seriousness of the conduct, prejudice to the client resulting from the

conduct, whether the conduct involved dishonesty, violations of more than one

disciplinary rule, the attorney’s disciplinary history, whether the attorney has

acknowledged the misconduct, and other mitigating or aggravating circumstances.

See, e.g., In re Martin, 67 A.3d 1032, 1053 (D.C. 2013) (citing In re Elgin, 918
A.2d 362, 376 (D.C. 2007)).



(…continued)
conclusion that the Virginia decision is not entitled to preclusive effect under the
doctrine of collateral estoppel does not mean that we will not defer to final
decisions in other jurisdictions’ disciplinary proceedings. We reach this
conclusion because, under the unique circumstances presented in this case, it
would be neither fair nor efficient to adopt the Virginia court’s conclusion rather
than the Board’s. For these same reasons, we are not persuaded by Mr. Robbins’s
invocation of comity, full faith and credit, or any other similar principle.
                                         19

      We have on numerous occasions imposed suspensions of sixty days and

longer for conflict-of-interest rule violations. E.g., In re Shay, 756 A.2d 465 (D.C.

2000) (per curiam) (ninety-day suspension for violation of Rules 1.7 (b)(2) and

(b)(4), 1.16 (a), and 8.4 (c)); In re Evans, 902 A.2d 56 (D.C. 2006) (per curiam)

(six-month suspension for violation of Rules 1.1 (a) and (b), 1.7 (b)(4), and

8.4 (d)); In re Elgin, 918 A.2d 362 (six-month suspension for violation of Rules

1.2 (a), 1.3 (b)(2), 1.4 (a), 1.7 (b)(4), 1.8 (a), and 8.4 (d)). We nonetheless agree

with the Board’s conclusion that Mr. Robbins’s conduct was less serious than in

two of these cases, Evans, 902 A.2d at 73–79, and Elgin, 918 A.2d at 376–84,

which each involved more serious rule violations and significant aggravating

factors. By adopting the Hearing Committee’s analysis, the Board here recognized

several factors in Mr. Robbins’s favor, including his otherwise unblemished

disciplinary history, the relatively small number of rule violations, the lack of

evidence of Mr. Robbins’s dishonesty, and Mr. Robbins’s subjective belief that he

was not doing legal work for Mr. Day.


      Mr. Robbins contends, however, that the Board and Hearing Committee

gave short shrift to the finding that he did not believe that he was doing legal work

for Mr. Day.      Specifically, Mr. Robbins argues that because the Hearing

Committee credited his belief that he did not believe he was doing legal work for

Mr. Day, and likewise found that Mr. Robbins was not being dishonest, then Mr.
                                         20

Robbins could not have intentionally violated any of the conflict-of-interest rules.

Contrary to Mr. Robbins’s assertion, we do not equate the Hearing Committee’s

finding with the conclusion that Mr. Robbins necessarily acted only negligently in

committing the conduct underpinning each rule violation. The Committee made

the finding that Mr. Robbins highlights in the course of evaluating aggravating or

mitigating factors relevant to the appropriate sanction, rather than in the context

analyzing the conduct underpinning the found rule violations.


      We therefore conclude that the sixty-day suspension recommended in this

case is consistent with the discipline imposed in comparable cases and is not

otherwise unwarranted.


                                       III.


      For the foregoing reasons, we adopt the recommendation of the Board and

order that Mr. Robbins be suspended from the practice of law in the District of

Columbia for a period of sixty days, effective thirty days from the date of this

opinion.   We direct Mr. Robbins’s attention to Rule XI § 14, governing the

responsibilities of suspended attorneys. We further order that, as a condition of

reinstatement, Mr. Robbins take four hours of ethics CLE during or before the

period of suspension and file with the Board and Disciplinary Counsel a

certification that he has completed this requirement.
21




     So ordered.